Mr. Justice Baker delivered the opinion of the court. This is a writ of error sued out by the plaintiff in the Circuit Court, to reverse a judgment of that court for the defendant in an action on the case for personal injuries alleged to have been sustained by the plaintiff through the negligence of the defendant. The sole contention of plaintiff in error is, that the trial court erred in refusing to give a certain instruction for the plaintiff. There is in the record no bill of exceptions. The clerk has copied into the transcript instructions given and refused, but instructions do not become a part of the record by the mere act of filing them in the cause. They become a part of the record only by being made a part of the record by. means of a bill of exceptions. Drew v. Beall, 62 Ill. 164. As to what constitutes the record proper in a suit at law, and what questions arise upon that record, and what rulings and exceptions thereto must be preserved by a bill of exceptions and thereby made a part of the record, see Vancott v. Sprague, 5 Ill. App. 99. The judgment of the Circuit Court will be affirmed. Affirmed.